Exhibit 10.9
AMENDED EXHIBIT “A” TO EMPLOYMENT AGREEMENT
BETWEEN SYKES ENTERPRISES, INCORPORATED AND
WILLIAM N. ROCKTOFF

      BASE SALARY:   $3,846.15 per week payable biweekly       PERFORMANCE
BONUS:   Eligible to participate in a performance based bonus program ranging
from 0% to 30 % of base salary       FRINGE BENEFITS:   Eligible for standard
executive benefits

THIS COMPANY RESERVES THE RIGHT, AT ITS DISCRETION, AT SUCH TIME OR TIMES AS IT
ELECTS, TO CHANGE OR ELIMINATE THE PERFORMANCE BONUS, INCENTIVES, OR OTHER
BENEFITS.
          IN WITNESS WHEREOF, the parties have executed this Amended Exhibit “A”
as of the 29th day of September , 2008 .

          SYKES ENTERPRISES, INCORPORATED   EXECUTIVE           By:   /s/ James
T. Holder   /s/ William N. Rocktoff               James T. Holder   Name:
William N. Rocktoff     Sr. Vice President    

Executive at will     Revised 07/07   Initial

Sykes Enterprises, Incorporated
Page Number 11

 